TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 1, 2018



                                      NO. 03-18-00252-CV


                                   Michael Hervey, Appellant

                                                 v.

                                     Enerpipe, Ltd., Appellee




         APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on May 20, 2016. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all costs

relating to this appeal, both in this Court and the court below.